Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 1 of 21




               Exhibit B
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                          INDEX NO. E2018006447
NYSCEF DOC. NO. Case
                2      1:14-cv-04958-ER Document 38-2 Filed 12/20/19 RECEIVED
                                                                     Page 2 of NYSCEF:
                                                                               21      08/14/2018




                   STATE                      OF      NEW YORK
                   SUPREME                                COURT                                                  COUNTY                         OF              MONROE


                   HARTER                           SECREST                           & EMERY                                 LLP,



                                                                                                                 Plaintiff,
                                                                                                                                                                                                            VERIFIED

                                                                                                                                                                                                          COMPLAINT


                                                                 -vs-                                                                                                                                Index        #



                   TOWN                       OF      AMHERST,                                   NEW YORK                                 AND
                       TOWN                   OF      AMHERST                                ZONING                            BOARD
                       OF       APPEALS,


                                                                                                                 Defendants.




                                         The              Plaintiff,                  as    and            for         its     Complaint                          against             the         Defendants                he


                       and      shows                to       the          Court           as       follows:


                                                                                                                                                                                        ('
                                             1.      The               Plaintiff,                Harter                Secrest              &         Emery                 LLP         ("HSE")                 has     princi



                       within            Monroe                     County,                 New              York.


                                             2.      Upon                  information                           and          belief,           at        all     times           herein              mentioned


                       Defendant                     Town                  of       Amherst                  ("Amherst")                             is         a municipal                       corporation               loc



                       New         York.,                 with             offices               located                 at     5583            Main               Street,            Williamsville,                     Ne

                                             3.           Upon               information                         and           belief,           at        all      times          herein                 mentioned

                                                                                                                                                                                             ("                   Board"
                       Defendant                     Town                  of       Amherst                  Zoning                     Board              of      Appeals                   ("Zoning             Board")


                       Town             of        Amherst,                      and        the       Zoning                    Board            maintains                      a place                of     business



                       Williamsville,                            NewYork.


                                         4.          Plaintiff                      and      Defendant                          Zoning                Board                 entered                into      a letter       o

                                                                                          1 of 4
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                         INDEX NO. E2018006447
NYSCEF DOC. NO. Case
                2       1:14-cv-04958-ER Document 38-2 Filed 12/20/19 RECEIVED
                                                                      Page 3 of NYSCEF:
                                                                                21      08/14/2018




                                                                                                                                                                -2-




                                          6.        All         of       HSE's               legal              efforts              on         behalf          of          the          Zoning                Board            were


                   all         objections                 were                achieved                     in     full.




                                                                                         AS           AND                    FOR            A FIRST                         CAUSE                        OF ACTION

                                          7.        Plaintiff                  repeats                and             realleges                  paragraphs                             1 through                   6 as      thoug


                       forth        herein.



                                          8.        At      the           specific                  request                  of     the         Zoning               Board,                    HSE            performed


                                            Board           in          the      fair        and           reasonable                           amount                of      $64,927.15.                              Such          c
                       Zoning


                       Plaintiff               to   the         Defendant                       herein                  in        three          invoices.



                                          9.        The         first         invoice,                  dated                10/20/17,                    was          in         the         total           amount            of


                       same          is     annexed                     hereto           as         Exhibit                  "B".


                                            10.       The            second              invoice,                      dated              1/17/18,               was               in      the        total          amount


                       same          is     annexed                     hereto           as         Exhibit                  "C".


                                            11.       The            third           invoice                    dated             3/26/18,                was          in         the         total           amount            of


                       same          is     annexed                     hereto           as         Exhibit                  "D".


                                            12.       Although                       duly            demanded,                            the      Defendant                            has        not        paid        any        p



                       amounts.


                                            13.       The            Plaintiff                 is     in        compliance                         with         Town                     Law             65(c).



                                            14.       A     timely                notice               of        claim               was         filed        on           April               18,        2018.




                                                                                        AS          AND                FOR                A SECOND                                 CAUSE                      OF        ACTION

                                            15.       The            Plaintiff       2 ofsent4                  the       Defendant                       specific                      invoices                  detailing
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                     INDEX NO. E2018006447
NYSCEF DOC. NO. Case
                2      1:14-cv-04958-ER Document 38-2 Filed 12/20/19 RECEIVED
                                                                     Page 4 of NYSCEF:
                                                                               21      08/14/2018




                                      A.        On    the    First        Cause               of   Action:                  in     favor           of       Plaintiff



                                                Defendant            in     the        amount                 of     $65,769.55;


                                      B.        On    the    Second               Cause            of     Action:                   in     favor            of     Plaintif



                                                Defendant            in     the        amount                 of     $65,769.55;

                                                                                                          -3-




                                       C.       In   favor      of    the         Plaintiff             for        all     applicable                    interest;


                                       D.       In   favor      of    the     Plaintiff                 for        the      costs           and         disbursement




                       Dated:    2/         /                        , 2018




                                                                                                    Steven                 E.     Feder,            Esq.


                                                                                                    Pirrello,                   Personte                &        Feder,

                                                                                                    Attorneys                     for      Plaintiff

                                                                                                    2040             Ridge               Road           East

                                                                                                    Rochester,                      New            York              1462

                                                                                                    (585)                544-7090




                                                3 of 4
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                          INDEX NO. E2018006447
NYSCEF DOC. NO. Case
                2      1:14-cv-04958-ER Document 38-2 Filed 12/20/19 RECEIVED
                                                                     Page 5 of NYSCEF:
                                                                               21      08/14/2018




                                                                                                                                                  -4-




                                                                                                                                 VERIFICATION




                       STATE             OF            NEW             YORK)
                       COUNTY                  OF            MONROE)                           SS:



                                          Û        r   co     c          S.           LOE      44     b       A                                                                sworn          depose
                                                                                                                                                  , being         duly


                       I   am    a Partner                   of    the         Plaintiff              LLP           in   the       action          herein;            I have      read         the



                       Complaint               and            know               the       contents                thereof             and   they          are    true     to    my         knowledg


                       matters           therein              which                  are    stated            to    be       alleged         on         information             and         belief,


                       believe       them               to        be     true.




                                                                                                                                   HARTER                    SECREST                   96   EMER



                                                                                                                                   By:




                       Sworn        to      before                me          this



                       ~t~~
                                   day         of            A            .
                                                                                  t-, 4
                                                                                  t-
                                                                              as4 of                      ,   2018
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                 INDEX NO. E2018006447
NYSCEF DOC. NO. 3      Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 6 of 21   RECEIVED NYSCEF: 08/14/2018




                                                                 "A"
                             EXHIBIT
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                                                        INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                                               Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 7 of 21                                                                                                                                                     RECEIVED NYSCEF: 08/14/2018




       I


   r

                ~'o> °'
                            ~                                                                                        TOWN                         OF AMHERST
                                        "
                                                                                                                                ERIE          COUNTY,                 NEW YORK
                I         J(i~
                                                                                                                                              5583     MAIN           STREET
                                                                                                                             WILLIAMSVILLE,                     NEW YORK                       14221
                                                                                                                                               (716)       631-7030
                                                                                                                                             FAX (716)  631-7101
                                                                                                                                              wwwamberst.ny.us
                            J. Sliwa                                                                                                                                                                                                                                                    loanne    A. Schultz
               Stanley
                                                                                                                                                                                                                                                                                        Sr. Deputy Town Attorney
                Town      Attorney

                                                                                                                                                                                                                                                                                        letfrey       E. Marion
           Nicole      M. Burroughs                                                                                                                                                                                                                                                     Deputy        Town Attorney
           Paralegal
                                                                                                                                                                                                                                                                                        Philip       S. Meyer
                                                                                                                                                                                                                                                                                        Deputy       Town Attorney
           Melissa      S. Lynch
           Paralegal




                                                                                                                                                 July           27,       2017




                                      Edward                  P.     Premo,                       11

                                      Harter             Secrest                      &        Emery,              LLP

                                      1600           Bausch                     and            Lomb              Place

                                      Rochester,                         New              York               14604



                                                                                 Re:                     Engagement                              Letter

                                                                                                         4400             N.         French               Road                 (The               Green               Organization)


                                      Dear         Mr.          Premo:



                                      We       are        pleased                         to      inform                you           that      the        Town                     of     Amherst                    Zoning                     Board                 of      Appeals                 (ZBA)
                                      has          engaged                           your              firm          to             serve         as         its         legal                 counsel                   on          the           civil               litigation                    matter

                                      involving                    the           Town                   of     Amherst                       (Town)                  against                    the          Town               of       Amherst                         Zoning                 Board            of

                                      Appeals                  (ZBA)                      and            others.                      To       the        extent                     the           ZBA             wishes                  to          engage                        your           firm         to

                                      represent                          them                  regarding                        other            matters,                       you               will           be        required                             to       sign            a      separate

                                      engagement                            agreement                            describing                      the           scope                of     that              representation                                 prior               to     initiation                    of

                                      services.                     It      is        our          policy               to          confirm             in           writing                    the          nature               of       the          engagement                                and          the

                                      terms              of        your                   legal              representation.                                    If      you               do           not        understand                               all          of       the         terms               or

                                      language                     in       this               engagement                                 agreement,                       please                      contact                  Stanley                    J.        Sliwa,             Esq.,          Town

                                      Attorney,                    prior               to       signing                 this          engagement                          agreement.



                                      Scope               of         Representation:                                                  You        have                 been                 engaged                    to         represent                             the            ZBA           and          its

                                      officers,                agents,                    employees                            or      representatives                                    in      relation                 to        a   specific                      civil          suit       brought

                                      by     the        Town                    of     Amherst                     and              the       Town             of      Amherst                         Town              Board              against                      the          ZBA         relating

                                       to    granting                      of         variances                      on           June         14,      2017                  for          property                      located                  at       4400                 North               French.

                                      You          represent                           that            you         do           not          know              of      any               related                 legal           matters                        that           would                require

                                      your           legal          services                       relating                  to       this      matter.                  If     such               matters                 arise            later,               you           agree            that          this

                                       agreement                           does                   not           apply                  to      any             related                         legal             matter.                         Therefore,                             a       separate

                                       engagement                           agreement                             for          provision                  of         services                    and           payment                     for         those                 services                will        be
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                                                                        INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                                 Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 8 of 21                                                                                                                                                                               RECEIVED NYSCEF: 08/14/2018




   f




                    required                      if        we              wish                  to         engage                    the             Firm                to          perform                           legal                 services                       pertaining                           to         such

                    matters.



                    Limited                    Scope                        of         Representation:                                                  The             scope                  of         your                representation                                          does            not           include

                    advice                or           services                                                                  accounting,                                    tax,          personal                              financial                           matters                      or       business
                                                                                             regarding

                    management,                                    and                 related                     non-legal                         matters                      and           advice.



                    Fees          and              Billing                         Statements:                                       You              will           submit                   a bill               to         us          every                 quarter.                      Expenses                         will

                    be        separately                           stated                        on      your                 bill         and           your                fees             will           be              charged                       as     indicated                          below.                    The

                    firm         further                         agrees                      to        abide                by         the            Town's                      Handling                              Guidelines                              and             Billing                 Guidelines,

                    which              are             enclosed.



                    The          Town                       agrees                          to         pay            Firm                     for           the           actual                    time                    expended                             by            its         attorneys                          and

                    paralegals                          in        defending                                  the          ZBA,
                                                                                                                                                 per               attached                           schedule



                    Expenses:                                In         the                 course                  of        rendering                              services,                        it         may                be           necessary                            for         you          to        incur

                    expenses                      for             items                 such                 as      filing               and           recording                            fees,               deposition                                transcripts,                           overnight                          or

                    special               delivery                            service,                        photocopying,                                         travel,                 lodging                          and               meals.                   The             actual              expenses

                    incurred                   will               vary                 depending                              on          the         service                    provided.



                    Expense                    items                        incurred                          on          our          behalf                      must                be       itemized                             separately                               and           listed             on            your
                                                                                                    "diebursements."
                    billing              statements                                     as                                                                            Expense                         disbursements                                              will            be         current                     at      the

                    time          of      final               billing.



                    Responsibilities                                                   of         Law               Firm                  and                Client:                  You       will                              provide                       only             legal              services,                        as
                                                                                                                                                                                   Representation"
                    previously                               described                                   in           the              "Scope                         of                                                                              and                "Limited                         Scope                       of
                    Representation"
                                                                                   sections                          of         this                 engagement                                     agreement.                                            You            will               keep             the              ZBA
                    apprised                      of             developments                                         and              will             consult                        with                the           ZBA                   as         necessary                          to       ensure                    the

                    timely,               effective,                             and              efficient                    completion                               of       your                work.



                    You          agree                 to         be         truthful                        and           cooperative                                 with             the           ZBA,                   to     respond                        to         their           inquiries                        and

                    communications                                                promptly                           and             to         provide                      promptly                             all         information                                 known                    or       available

                    that          may                  be          relevant                             to         your               engagement.                                           The              ZBA                   will              provide                     you              with              factual

                    information                                  and              materials                          as        required                        by          you           in          order                   to      assist                 you           in          performing                             legal

                    services.



                    It     is     your                 duty                  to         keep                 the           ZBA                 informed                          of         your                 mailing                         address                       and           other              contact

                    information.                                       If         at         any              time               during                       the            course                    of          this               representation                                         your              address

                    becomes                        unknown                                   or         the           ZBA                 is         otherwise                           unable                         to         contact                      you,             the          ZBA             shall               be

                    permitted                           to        dismiss                          you              from             this              representation                                        by              sending                       you            a      certified                    letter                 to

                    your          last          known                             address                      and            by          depositing                             with               the           Clerk                   of        the         Court                 for     the           county                    of

                    your          last            known                           residence                          any             property                         owned                     by          you               in      our             possession,                             including                        but

                    not         limited                     to     items                     of        personal                      property,                          funds,                  and              any              portions                       of      the           actual               client              file

                    that         belong                      to     you.
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                                                                        INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                                  Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 9 of 21                                                                                                                                                                                 RECEIVED NYSCEF: 08/14/2018




                    Termination:                                         The              ZBA          may                  terminate                                this            representation                                      at         any          time               without                    cause                by

                    notifying                    you               in      writing                     of           their               desire                       to     do         so.          Upon               receipt                       of        the         notice                  to      terminate

                    representation,                                       you             will             cease                 all          legal              work                 on       behalf                  of        the           ZBA              immediately.                                   The            ZBA

                    will          be        responsible                                   for                                          all          legal                 fees,             expenses                        and               disbursements                                           incurred                      on
                                                                                                       paying
                    our        behalf                 in          this          matter                      until               written                         notice                 of     termination                                 is         received                       by          your           firm.



                    If      the           ZBA                   elects                    to          terminate                                    your                   representation,                                          it         will              timely                     take             all             steps

                    reasonably                              necessary                             and               will               cooperate                                as         reasonably                             required                           to       relieve                    you           of     any
                    further                 obligation                               to        perform                           legal                   services,                                                          the          execution                             of        any            documents
                                                                                                                                                                                           including

                    necessary                         to           complete                            your                     withdrawal                                      from              representation.                                               In        such                  case,            the          ZBA

                    agrees                  to          pay                for              all             legal                 services                                performed                              and               any                 legal                  fees,               expenses                          or

                    disbursements                                         incurred                          on           our             behalf                      before                  the           termination                                    of     our            representation                                      in

                    accordance                             with                the         provision                              of         this              agreement.



                    File          Retention                               and              Destruction:                                             At          the         conclusion                            of        this              matter,                     you            will           retain              your

                    legal           files             for           a      period                     of       seven                         (7)          years                   after            the          particular                             matter                       is     closed.                     At       the

                    expiration                         of           the              seven                   (7)            year                   period,                      you            will             destroy                        these                  files              unless                  the          ZBA

                    notifies                you              in         writing                   that              we           wish                    to      take             possession                           of         them.



                    No        Guarantee                                   of        Success:                               It     is         specifically                              acknowledged                                           that             the         Firm                 has        not          made

                    any            warranties                                  or          representations                                                      to         the              ZBA,               nor           have                     you              given                    the         ZBA               any
                    assurances                             as        to        the             favorable                          or           successful                              resolution                           of          the          matter                   referred                      to         above;

                    nor           as       to         the            favorable                              outcome                                of          any           legal                action               that               may                  be         filed;                nor         as         to      the

                    nature                or          amount                         of        any            awards                           or             distributions                               of      property,                               attorney's                            fees,          costs,               or

                    any           other               aspects                        of        this           matter.                              All          of        the         Firm's                   expressions                                 relative                      to       this           case          are

                    limited                 only              to          estimates                           based                      upon                   your                 experience                         and               judgment                             and              are        only             your

                    opinion.



                    Professional                                    Liability                         Insurance:                                         The              Firm              maintains                        errors                    and             omissions                          insurance

                    coverage                     applicable                               to      the              services                          to         be        rendered.



                    If     you         have                 any            questions                                or          concerns                              about                 the          terms                of         this             engagement                                    agreement,
                    please                contact                       Town                   Attorney                          Stanley                        J. Sliwa,                    Esq.          immediately.




                    By         signing                      this               agreement,                                   the               Firm                   confirms                           that           you               have                   read                this           engagement

                    agreement,                              understand                                 it      provisions,                                     and              agree              to      abide                  by          it.         Please                execute                     three               (3)
                    originals                    of         this          agreement                                  and               return                    them                 to     us.
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                            INDEX NO. E2018006447
NYSCEF DOC. NO. 3                         Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 10 of 21                          RECEIVED NYSCEF: 08/14/2018




                    ACKNOWLEDGED                         5 AGREED               TO:



                    TOWN     OF AMMERST                        ZONING            BOARD         OF APPEALS
                                          /

                               a                                                                               g   Iif   ~ /

                    By.
                    By       John      Radens,             Chairman                                                 Date

                             Town         of     Amherst             Zoning            Board    of   Appeals



                    Harter   Secrest                Em                    LP

                                                                                                                               W'
                                                                                                                   ~f)
                    By:      Edward,P.               Premo,           II                                            Date

                             Harter            Secrest         5    Emery,            LLP

                             1600         Bausch           and       Lomb         Place

                             Rochester,                  New       York        14604
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                              INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                  Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 11 of 21                                                   RECEIVED NYSCEF: 08/14/2018




                                                                                            FEE        SCHEDLLE




                                     Edward             F.   Premo.      II
                                                                                                                                      $414/hour
                                     (Partner)



                                     John         G.    Horn
                                                                                                                                      5401        hour
                                     < Partner)




                                     Greg         Scholand
                                                                                                                                      S216/hour
                                     (Associate)



                                     Laura         Moore         Smith
                                                                                                                                      $225/hour
                                     (Associate)




                                         ot'
                    Eight    hours       of      free    consultation         by   Edward         F.   Premo.     II   to   Amherst   ZBA     on         preserving   its

                    independence.
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                                      INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                           Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 12 of 21                                                                                                                                                     RECEIVED NYSCEF: 08/14/2018




   a




                                                                                                                                                                       "A"
                                                                                                                                    EXHIBIT



                                                        BILLING                           GUIDELINES                                        FOR                 ATTORNEYS                                          PROVIDING
                                                                            LEGAL                      SERVICES                                TO TOWN                                      OF        AMHERST


                    L                 INTERIM                      BILLING                     POLICY



                    We           require              an          regular                billing               to         monitor                     legal                fees             and        expenses                     at       every            stage                of        the

                    litigation.                 Counsel                     must              submit                 billings                  for         fees             and              expenses                   on        any        file       on      a     quarterly

                    basis,           calculated                      from             receipt                  of         the            Town                  of      Amherst.                        (hereinafter                          referred                 to         as          the
                    "Town"
                    "Town")                  file            in       your               office.                         Upon               pre-approval                                      by           the          Town,                alternative                         billing
                    arrangements                            for      unusual                   or      complicated                             cases                will          occur               as     necessary.



                    II.               PROFESSIONAL                                      SERVICES                          BILL            FORMAT


                                     A.        Bill         Format



                                     The        Town                 requires                   that          you              utilize           a bill               format                  that          will       adequately                      inform               us          as     to

                                     the       extent               and         nature                 of      services                   provided.                          This             requires                 that        the       invoice                include:



                                                        •           The         date           the          identified                      function                       was          performed
                                                        •           The         initials               of      the                                                               or     paralegal
                                                                                                                           billing              attorney
                                                        •           A     description                         of         the       single              itemized                             service                provided'

                                                        •                                      accurate                    time                                                         hours2
                                                                    Specific,                                                             in        tenths                  per

                                                        •           The         agreed-upon                                                     rate            for         the         timekeeper                                                    the       service
                                                                                                                           hourly                                                                                             providing
                                                        •           The         total           charge                   for       that         individual                            line         entry.



                                     After            this           itemization,                           the            bill          should                     include                   a      summary                      section               for         the          billing

                                     period,                with          the         following                      information:



                                                        •           Initials              of       each                                        or      paralegal
                                                                                                                    attorney
                                                        •           The         position                                                                                                                                            of     each         timekeeper
                                                                                                            (i.e.,         partner,                  associate,                         paralegal,                     etc.)
                                                        •           Total             number
                                                                                      .".umber                      of         hours            billed                                each            timekeeper                                                           services
                                                                                                                                                                       by                                                                 performing

                                                                    during               the         billing               period

                                                        •           The                                rate              charged                 for           each              timekeeper                                                          services
                                                                                hourly                                                                                                                               performing                                                during
                                                                    the        billing              period



                                                        •           The         total           amount                     charged                   for            each          timekeeper                                               the                        period.
                                                                                                                                                                                                                       during                       billing




                         For     example.           preparation                time          should         be separated                    from           attendance                   time         at depositions.                 Travel          time     to the
                    deposition             should          also      be separately                   desigr.ated.                  Only         iterruzed                  fee        and     expense              billings        will     be accepted               for
                    reimbursement.
                    .

                    -'
                    2
                         ante:     If you      perform               a gmup             of     services              which          takes.           10 hours                (six       manutes)              or less          to perform,            you      must         bill        those
                    activities        together             at .10
                                                                10 hour.




                                                                                                                                                           l
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                              INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                         Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 13 of 21                                                                                                                                                RECEIVED NYSCEF: 08/14/2018




                                                          •         The           total              amount                   charged                    for     each         timekeeper                                       the                                 period.
                                                                                                                                                                                                               during                       billing


                                                                                                                                                                                                                                                 "Block"
                    The         Town              will          not         pay                for          fees         or         expenses                     that         are        contained                  within                 a                               billing

                    description.                         That         is,        each                line          of    a         legal          bill         must         contain               the        description                        of         one         task         per

                    time          entry.                 The          only                exception                           to         this            requirement                        is        when              multiple                      activities                     are

                    undertaken                      in        six     minutes                          or      less.                In     that             event,          all     activities                 must           be      grouped                          together

                    with        a time             charge              of.10                   hour.



                                    B.           Description                            of       Professional                                 Services                  Rendered



                    Professional                         Service                 descriptions                                 should                   be      specific             to      the         task          undertaken.                            Generic                  or

                    general           activity                  descriptors                            are         not        acceptable                        and        will       not        be     reimbursed                         in        the         absence               of

                    further          information.                            Some                      examples                     of     generic               descriptors                      not        permitted                     follow:


                                                                                                         with/f'
                                                          Arrangements                                                        or

                                                          Attend                 deposition.

                                                          Conference                            with

                                                          Discovery
                                                          Discussion                           with

                                                          Meeting                   with

                                                          Research.

                                                          Motion                 work
                                                          Prepare                  motion.

                                                          Prepare                  brief.

                                                          Review                  file.

                                                          Memo               to        file.

                                                          Review/draft                                 pleadings.

                                                          Review/draft                                 discovery.

                                                          Prepare                  correspondence.

                                                          Receipt                 of       documents.

                                                          Review                  case               and        issues.

                                                          Review                  correspondence.

                                                          Work              on         issues.

                                                          Review                  and            plan.

                                                          Telephone                            call.

                                                          Trial        preparation.

                                                          Update                 strategy.

                                                          Work              on         project.

                                                          Work              on         file.

                                                          Work              on         discovery.

                                                          Legal         research.

                                                          Attention                       to



                    It     is   essential                  that        each                  legal                                       be       identified                  in    the          billings.              The        test              is     whether                  an
                                                                                                              activity

                    attorney                or      claims                person                       not          familiar                    with           the                          attorney,                 the          case,              or         the
                                                                                                                                                                          billing                                                                                         billing
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                                INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                      Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 14 of 21                                                                                                                                                       RECEIVED NYSCEF: 08/14/2018




                    firm's          practices                can         determine                               exactly              what                professional                            service               was        provided                       and         assess

                    the      appropriateness                             of      the           related                    time        charge.



                    We       expect           that         services                    that               are        routine                to      the          running                   of      a legal           office,            are         not       to         be    billed

                    to     the      Town.             These              services                         are        viewed                 as      part             of        the      law         firm's          usual           operating                       overhead,

                    for      which          the       Town               is     not            responsible                           and/or                     is        encompassed                            within           the          hourly               rates         that

                    has          been     agreed               to        between                           the         law          firm           and               the         Town.                 Some             items           that           are         viewed               as

                    attorney            overhead                    (this             list          is     not         all-inclusive)                           are:




                                                      Scheduling                          of        appointments

                                                      Scheduling                          and              arrangements                              for             examinations

                                                      Calendaring
                                                      Conflict                 checks

                                                      Organize                    and                re-organize                           files          (if        it        does        not         involve            sorting                  case           documents

                                                      such            as              individual                            documents                                attached                     to         Requests                   for          Production                          of

                                                       Documents

                                                      Bate-stamping                                       and         date-stamping

                                                      Indexing                         file               materials                    (unless                            professional                        judgment                        as       to          the         index

                                                      categories                        must                   be     used)

                                                      Tabbing                   file          materials

                                                      Pick-up                  and            delivery                     of      documents                              and         records

                                                      Telephone                           calls                 and/or               correspondence                                        to      copy           services,                   record               providers,

                                                      court           reporters

                                                      Create              and            organize                         binders                  and          notebooks

                                                      Create              and            organize                         folders

                                                      Process                  vendor                      bills

                                                      Collate

                                                      Prepare                   medical/employment                                                    authorizations

                                                      Organize                    for          storage

                                                      Update                  lists

                                                      Copy          and               bind

                                                      File         and         re-file

                                                      Inventory                       documents

                                                      Pull/copy                       documents
                                                      Order              reporter                         or        translator

                                                      Instructions                            to          providers                   or         vendors
                                                      Travel             arrangements

                                                      Preparation                             of         a record                                  service                     form        for         employment/medical                                           records
                                                                                                                                   copy

                                                      Faxing
                                                      Wood            processing
                                                      Standard                    file
                                                                                               opening                       and/or                closing.



                    In     the      examples                 stated              above,                     the           attorney                 will                                         instruct            the                                      to     complete
                                                                                                                                                                 typically                                                      secretary
                    the      task       and          the       secretary                           will             perform                 the           function                                                              with           no         further              input
                                                                                                                                                                                      independently
                    from          the   attorney.                   For          instance,                          the         preparation                               of    routine                                                                              of       which
                                                                                                                                                                                                       correspondence,                               many
                    are      computerized,                         and          pre-printed                                court           notices                    such            as    a Notice               of     Deposition,                        Demand                 for




                                                                                                                                                         3
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                                                            INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                    Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 15 of 21                                                                                                                                                                                  RECEIVED NYSCEF: 08/14/2018




                    Jury        Trial,           Demand                            for             Statement                            of           Damages,                               Entry                   of         Appearance,                                  etc.             are           items

                    generated               by      office                 support                     staff           and             are         not           billable.

                                   C.       Proofreading/Revisions



                                   The         Town                  will                not          reimburse                              you            for             time             expended                             by          the          firm's                  personnel                         in

                                   proofreading                                 documents                                for            errors                       of         typing                 or            dictation                       and              for              making                 any
                                   corrections                        as        a result.



                                   The         Town                  will              reimburse                             reasonable                                   charges                  for          revising
                                                                                                                                                                                                                                               substantial                              documents.

                                   However,                     revisions                            made               as         a        result                of          proofreading                                 a    document                            by           the         drafter                 or

                                   other          firm              personnel                             are       not        chargeable                                  to        the      Town.



                                   D.       Prior             Approval                               Items



                                   Whenever                          these                    Guidelines                           state              that                 prior             approval                           from                the       Town                      is        required

                                   before                                                             a      task             or                                                an          expense,                        the                                             direction                       shall
                                                         undertaking                                                                        incurring                                                                                    following

                                   apply            on        the           line            item            billing:



                                   "Prior                approval                                  must                be          noted                     on               the            appropriate                                      line-item                            on         the            bill,

                                   including                         the                 amount                         of          approved                                    budget                      time,                  the              name                    of          the                Town
                                                                                                                                                                                                                                                           granted."
                                   Attorney                    granting                             approval,                          and            the               date              such           approval                             was


                                   E.       Intra-Office-                                or         Inter-Office                             Conferencing                                        and            Memoranda


                                   The         Town                 expects                         that          each              file          assigned                           to      a      specific                      counsel                   will            be          handled                    by
                                   that        specific                    attorney,                        as      a usual                   practice.                          The          Town                   does              not          expect                  to         be     billed            for

                                   intro/inter-office                                          conferencing                                   or           memoranda.                                           However,                             we            will            pay              for        the

                                   preparation                             of      a     memorandum                                         summarizing                                     any          approved                         legal             research                         so      long            as

                                   the      memorandum                                         is     provided                         to     the           Town's                        assigned                       claims               handler.



                                   F.       Use          of        Multiple                          Personnel                              ata            Function



                                   Prior            approval                             must               be         indicated                           on           the          bill        for          the          attendance                          of         more                than            one

                                   attorney,                   paralegal,                             etc.          representing                                     the            Town                 whether                         at      a        deposition,                              hearing,

                                   argument,                       trial,              or      meeting.



                                   Repetitive                       file           reviews,                      document                            reviews,                         and/or                   other                preparation                              by             more            than

                                   one           attorney                          and/or                        paralegal                           for             depositions,                                   hearings,                         arguments,                                  trial,           or

                                   meetings                   is      also               discouraged                           and             prior                      approval                       is     required.



                                   G.       Deposition



                                   Depositions                             or          exammations                                  before                      trial            can,         when                       properly                    coordinated,                                  provide

                                   information                             vital              to      a     prompt                     and            fair              disposition                            of         the       case.             We            require                    that           you
                                   seek        prior                approval                              for:




                                                                                                                                                                 4
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                            INDEX NO. E2018006447
NYSCEF DOC. NO. 3                  Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 16 of 21                                                                                                                                                                        RECEIVED NYSCEF: 08/14/2018




                                         a)             Scheduhng                            any          depositions                              and;


                                                        I'                                                                                         anct'
                                                                                                  assignment                            of         another                                                   in      your              office              to      attend            a
                                         b)            Temporary                                                                                                                 attorney
                                                        deposition                           :f     you         are         unable                      to         attend              due         to     a schedule                         conflict.                 (This         is

                                                        not         required                       due          to      personal                        emergency                         situations)



                    H.       Legal                     Research
                                                                                                                           from              ZBA                   ~<
                                                                                                                                                                   ~
                                                                                                                                 A
                    You           must                 obtain                   prior               approval                          before                                                                   legal           research                    in     excess            of
                                                                                                                                                              conducting                           any
                    one           (1)        hour.                 When                  seeking                   prior              approval                       you           must            indicate:



                                         •              The           purpose                      of     the         research:
                                         •              Who              wt!l           perform                    the          research;
                                         •              Whether                     the            research                     can           be        performed                                   lower              level           personnel;
                                                                                                                                                                                         by
                                         •              'whether                    the            firm           has         ever             conducted                           research                    on      these            or      similar                issues:

                                         •              Whether                     the                                         has          access                  to     the        prior             research;
                                                                                                   attorney
                                         •              If     not,        why               not;
                                         •              Estimate                        of        how                                hours                  will          be       expended                                                          this         research;
                                                                                                                many                                                                                              performing
                                                        and
                                         •              Estimate                    of        how           much                 the          research                      will         cost.



                    Note:               Any            deviat:ons                            from          your             initial                assessment                            must             be        addressed                    with            the      Town
                    Attorney.



                    it    should                       be      noted               that             we          should                  not            be          charged                for           routine                legal          research.                     Legal

                    research                       concerning                                matters                  of        common                             knowledge                       among                 reasonably                         experience

                    counsel                       in         the         locale               is        considered                            to        be          routine                  or     elementary                           and,             therefore,                 is

                                                                           Where                    circumstances                                       exist             that         enable                you         to      utilize              your             data         or

                    brief               banks,                     the           Town                   should                   only                  be          charged                   for         the          updating                       of         previously
                    researched                                materials.                          Copies              of             ignificant                       research                     products                    should                be         forwarded

                    to      the         Tn.m                  Attorney.                            ZBA


                    I.       Motion                          Practice                                                                                                                                    ~zg/f
                                                                                                                                                                                       ZBA              Ql

                    You            must                 obtain                   prior                  approval                        from                 the          Town                before                                            in
                                                                                                                                                                                                                    engaging                              any          activity
                    related                  to        the                                         of     Motion                     Practice.
                                                                   initiating


                    When                requesting                              prior              approval                     to     file            a motion                    you            must         indicate:
                                                                                                                                                                                                               ..".dicate:



                                         1.            The            purpose                      of     the        Motion:

                                         2.            The            Motion's                      chance                 of        success;
                                         3.             How              the       Motion                   will           advance                       the         case;
                                         4.             How              much                time          will          be          expended                         on         the      Motion;

                                         5.             Who              wi;I       prepare                       the       Motion;                         and




                                                                                                                                                   5
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                         INDEX NO. E2018006447
NYSCEF DOC. NO. 3                 Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 17 of 21                                                                                                                                                                        RECEIVED NYSCEF: 08/14/2018




                                   6.       Whether                        the           motion                       could                 be          prepared                               a    timekeeper,                               with              a     lower
                                                                                                                                                                                    by

                                            hourly                 rate.



                    J.     File         Reviews


                                   1.       General/Diary/Status                                                      Reviews



                                   The           Town              will
                                                                   .;il!           not          pay             for            a general,                          diary,           or      status                 file       review.                    A general,

                                   diary,            or         status            file         review
                                                                                               .                          is     defined                      as     a file         review               which                is    not            precipitated

                                            an       event,                such            as        a telephone                                 cal;          or        receipt            of      correspondence,                                        or         which
                                   by
                                   does           not           result            in      the            creation                      of     any             tangible               work            product.



                                   Reiteration                        of         facts
                                                                                 .'acts         already                         known                    isstrenuously          discouraged                                                   and          any            such
                                                                                                                                                                  f'
                                   charges                  for      such                                                  will             be      denied        for  payment.         Formal                                               status              reports
                                                                                         reporting
                                   are                                                         when                   there              is      substantial                        change                of        case           facts            or     litigation
                                            only                necessary
                                   activities,or                          if requested                               by         the         Town.



                                   (File/status                           reports                    should                     be          brief              and          focus            on                               developed                             events.
                                                                                                                                                                                                         newly

                                   Both              the          Attorney                          and           the             Town                   Attorney                        should                be          familiar                      with             their

                                   respective                        files               so         that               repetitive                             reiteration                      of        the              claim              facts              are          not

                                   necessary)


                                                                             '             v'
                                   2.       Transfer                      File         Reviews



                                   The           Town              will           not                          for         file         reviews                      caused               by        an        administrative                                decision
                                                                                               pay

                                   by       the           firm           to       transfer                      the             entire                  case          or      a     portion                   of      a      case             between                      firm

                                   personnel.                        Similarly,                          the          Town                  will          not         pay          for      file         reviews                   to        add          personnel

                                   or     replace                  personnel                         handling                          a case.



                                   3.       Supervisory                             File . Reviews



                                   The          Town               will           not          pay              for        time               expended                        by         senior               personnel                        to        perform                   a

                                   supervisory                           reviewof                         a file               handled                   by         another                attorney.



                    K.     Discovery
                                                                                                                                                        ~fy)
                                                                                                                                  ZBA
                    Upon                                         responses                          to         written                                                      requests,                     a        brief                                             of      the
                                  receiving                                                                                                 discovery                                                                              summery
                    contents             will         be         provided                      to         the         -T-awn-At-t-or-new                                    The                                           should                  contain
                                                                                                                                                                                          summary                                                                         only
                    the     highlights                     of     those                responses.
                                                                                       .esponses.                               More               importantly,                            the                                          should                  analyze
                                                                                                                                                                                                     summary
                    the    impact               of    the          information                                contained                            in     the                                       responses                           on        the       issues                in
                                                                                                                                                                      discovery
                    the    case.



                    With          the       exception                         of          documents                                                                 to       economic                         damages                         (i.e.,            medical
                                                                                                                                       relating
                    records,             lost         wages)                     do           not          forward                          documents,                            written                 discovery                          or         deposition

                    transcripts                 unless              requested                            by      the            file        handler.




                                                                                                                                        6
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                                                              INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                       Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 18 of 21                                                                                                                                                                             RECEIVED NYSCEF: 08/14/2018




                                    L.         Travel               Time


                                    The             Town            will           not            pay            for           travel                    time             unless                   you           are          working                       on             other                 matters

                                    while               traveling.                           Moreover,                                  time              spent                   traveling                       to/from                          court                   or             to/from                       a

                                    deposition                      is     not          billable                  if     it        is        less        than              fifteen                 (15)          minutes.                      Any              time                 in       excess                   of

                                    fifteen             (15)         minutes                       is     billable                      at        75%           of        the         approved                      rate.



                    VI.    DISBURSEMENTS/EXPENSES


                    The         Town            requires                    an          itemized                        breakdown                                    of         actual               disbursement                                   costs.                  All            costs                 and

                    disbursements                           should                     be         billed                at          cost              and             should                    not             include                  mark-ups                                             the              firm.
                                                                                                                                                                                                                                                                                by
                    Routine              expenses                   incurred                        should                    be         paid             directly                     by      the          law           firm           and          then                 billed                back                  as

                    disbursements                          pursuant                          to         our            interim                                             policy.                    Exceptional                             expenses                               (i.e.,           expert
                                                                                                                                                    billing
                    witnesses                  or    preparation                             of         visual            evidence)                               may            be          forwarded,                           subject              to        prior                     approval

                    to    incur          the        expense,                  directly                     to      the             Town                  Attorney.                           Such           invoices                   forwarded                                 for          payment

                    must          include            the       vendor's                       tax         ID       or         social                security                     number.



                    All     expenses                     must               have                  supporting                                  documentation                                         that           will             be         forwarded                                    with                  the

                    payment                 request.                 The               Town               will           not             reimburse                           any             expense                    unless                the          description                                    of      the

                    expense              indicates                  that          it    is        compensable                                     according                       to         the      following                       expense                        guidelines.



                    All      disbursement                                  items                  must                   be              fully                described                             the            Town                     will                not                  accept                      any
                    "miscellaneous"
                                                               expense                      items.               All          expenses                          and             time           charges                   are         subject                    to         our            audit.                The

                    following               guidelines                     should                   be        followed                         with             regard                  to     specific                   expense                    items:



                                    A.       Photocopy


                                                                •           In-House                          Photocopy


                                                                            In-house                       photocopying                                       should                   be         charged                    at     actual             cost                not             to       exceed

                                                                            S.10             per              page.                You              should                  indicate                       the         price             per           page                     charged                         and
                                                                            number                       of      copies                      made             in      each              invoice.



                                                                •
                                                                            Outsicle                     Photocopying



                                                                            This             service                    is         to         be         utilized                  as         a                                             factor                   for          voluminous
                                                                                                                                                                                                     cost-saving
                                                                            projects                      and            not                 as      a     method                        to        handle                    overflow                      or          purely                       for          the

                                                                            firm's                  convenience.                                          Accordingly,                                    the           Town                 expects                            to         see                 such

                                                                            charges                       from                 $.03                 to        $.15               per           page.               All            documentation                                            from                  the

                                                                            outside                                                                       service                                                      the         charge                  must                  be         available
                                                                                                        photocopying                                                               validating
                                                                            for        audit.




                                                                                                                                                              7
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                                                INDEX NO. E2018006447
NYSCEF DOC. NO. 3                         Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 19 of 21                                                                                                                                                                   RECEIVED NYSCEF: 08/14/2018




                    B.      Local/Long                                Distance                         Travel



                                                automobile                                                        the              date                of          travel,                     person                                                 in        the           travel,
                    For            all                                                    travel,                                                                                                                      engaging

                                                                                              of          the                                     number                            of         miles              traveled,                      price                per           mile
                    destination,                              purpose                                                   travel,

                                                             and           the          total             cost          must                 be        indicated.                          The            Town               will         not         pay        more               than
                    reimbursed,
                                                                                                       rate           (at         time                of                                             that         rate         is     $.405).                 Receipts                  for
                    the       current                      1.R.S.           mileage                                                                          publishing,

                                                                   taxi                                   etc.      must                  be           available                         for         audit.                Prior                approval                      of       the
                    parking,                    tolls,                              fares,

                    Town                                              is        required                    for       all                         distance                     travel.
                                         Attorney                                                                                long



                    C.       Air           Travel



                    All      air          travel              will             be      reimbursed                                at     economy/coach                                               class         rates.              You            should             provide

                    the       actual                 receipt                    from            the           airline                 ticket                with           your                invoice.                Air          Travel              arrangements

                    should                 be        made                 as                         as      possible                    to       avoid               unnecessary                                cost.
                                                                                    early



                    D.       Hotels



                    All       overnight                         accommodations                                              will             be            reimbursed                               at        moderate                     hotel/motel                            room

                    rates.               A copy               of      the            actual               hotel             or        motel                 receipt                 must                 be     provided                     with            your           invoice.

                    Prior            approval                        of        an      overnight                        stay            is     required.



                    E.        Meals


                    The        Town                   will           only            reimburse                          you            for        meal              charges                         incurred                 during                 travel            requiring

                    an       overnight                        stay.                 The         maximum                            allowable                         reimbursement                                       for         meals              is    $35           per        day

                    during                 trips             requiring                       an        overnight                        stay.



                    F.        Postage


                    Postage                      expenses,                             includes                     overnight                                delivery,                         are            considered                         part            of         normal

                    overhead                         and        shall               not         be        accepted                      for           reimbursement.



                    G.        Facsimile                         Charges



                    Incoming                          and             outgoing                            facsimile                      transmissions                                         are            considered                         part            of         normal

                    overhead                         and           are           not         be        accepted                        for         reimbursement,                                             other           than           the           long-distance

                    telephone                        line          charges,                     if     any,         associated                               therewith.



                    H.        Messenger/Courier/Delivery/Express/Overnight                                                                                                                                      Mail           Service



                    The            use          of       messenger                              and           expedited                           mail             service                     is     considered                          part          of     the          normal

                    overhead                         costs                 of        the             law          firm.               The                  cost           of        those                 services                   is       not            accepted                   for

                    reimbursement,                                          except                   when               the            use             of         these              services                     was           at        the         request                  of       the

                    Town                  or         the        assigned                             claims                 handler,                         or      if        an         emergency                            situation                      occurs                over




                                                                                                                                                  8
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                                                                                                             INDEX NO. E2018006447
NYSCEF DOC. NO. 3                      Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 20 of 21                                                                                                                                                  RECEIVED NYSCEF: 08/14/2018




                    which             the        firm           has       no      control.                   In     that          event,             reimbursement                                   will        be       subject                   to     prior

                    approval.

                    I.        Computer-Assisted                                         Research



                    Charges                    for       expenses                      associated                      with             the          use              of       the           Westlaw,                     Dialogue,                         Lexis,

                    Information                              America,                   and             other                computer                          research                           databases                       shall              not              be

                    reimbursed                          unless            prior           approval                     for         same             has         been              granted                 pursuant                   to        the         terms

                    of      the       within             Guidelines.



                    J.        Database/Data                                 Entry/Document                                         Imaging                     Charges



                    The           Town               discourages                       you            from            charging                     for         the           preparation,                          maintenance,                                 data

                    entry,            imaging,                  programming,                               and        document                       input                 (including                     imaging                 charges)                      for        a

                    database.                    You           must             seek          prior               approval                    from              the           assigned                    claims             handler                      before

                    charging                   the       Town               for        these            services.                      Such          approval                        will          only         be      given                  in        rare         or

                    unusual                 circumstances.



                    The             Town                 will             not           pay.            professional                               rates                for           document                          input,                      imaging,

                    programming,                                data        entry,              maintaining,                           or      organizing                            documents                        for         the           database.

                    The           Town           will          pay        a reduced                    agreed-upon                            clerical                rate           for      these             services.                      The         Town
                    will            pay          a       paralegal                     rate            for          activities                     associated                              with             a      database                         such              as

                    determining                          what             documents                          should               be        entered,                   determining                              how          documents                             are

                    categorized,                        or      summarizing                           documents.



                    K.       Expert                  Witnesses



                    Prior             approval                       is   required                    before               engaging                  any             experts                 to      perform                  functions                         on         a

                    given            case.



                    L.       Additional                         Non-Reimbursable                                           Disbursements


                    The           following                  costs         will        not        be       reimbursed                                    the       Town:
                                                                                                                                              by


                                                 •           Clerical             or      secretarial                       salaries                 or         overtime                      expenses                      for         full         time             or

                                                             temporary                    staff
                                                 •           Office         supplies

                                                 •           Travel             related                expenses                    such            as:         alcoholic                     beverages,                       rental                 movies,
                                                             personal                                                       services,                      valet                                                private                        limousine
                                                                                        grooming                                                                                  services,

                                                             transportation                           as      opposed                  to     taxi         or         shuttle                service;               and
                                                 •
                                                             Commuting                       expenses                  to      or       from             work               for      firm           personnel




                                                                                                                              9
FILED: MONROE COUNTY CLERK 08/14/2018 02:02 PM                                                                                                                                INDEX NO. E2018006447
NYSCEF DOC. NO. 3                                 Case 1:14-cv-04958-ER Document 38-2 Filed 12/20/19 Page 21 of 21                                                   RECEIVED NYSCEF: 08/14/2018




                    VII,    AUDITING


                    The     Town        reserves           the      right    to     audit      all     fees      and   disbursements         submitted   by   your     firm

                    along       with        the     corresponding                 legal     file(s).           This    audit     may   be   performed    by   the    Town
                    personnel          or     by    the   designee          of    the     Town.




                                                                                                          10
